Order unanimously affirmed without costs. Memorandum: Plaintiff, a construction worker, was injured when he was struck by steel beams that had been stacked at the work site. Supreme Court properly denied plaintiff’s motion for partial summary judgment and granted defendants’ cross motion for partial summary judgment dismissing plaintiffs Labor Law § 240 (1) causes of action. Plaintiffs injuries did *949not result from any elevation-related hazard (see, Smith v New York State Elec. & Gas Corp., 82 NY2d 781; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494; Rocovich v Consolidated Edison Co., 78 NY2d 509). Rather, because the beams were "at the same level as the work site, plaintiff’s injury was the result of ' "a myriad of common every day work activities not involving heights” ’ ” (Maracle v DiFranco, 197 AD2d 877, 878, quoting Staples v Town of Amherst, 146 AD2d 292, 300). (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Partial Summary Judgment.) Present — Denman, P. J., Green, Balio, Lawton and Boehm, JJ.